95 Okla. Cr. 130 (1951)
240 P.2d 1130
WELBORN
v.
STATE.
No. A-11548.
Criminal Court of Appeals of Oklahoma.
October 17, 1951.
Rehearing Denied February 21, 1952.
W.L. Steger, Durant, for plaintiff in error.
Mac Q. Williamson, Atty. Gen., and Sam H. Lattimore, Asst. Atty. Gen., for defendant in error.
POWELL, J.
John Welborn was tried and convicted in the district court of Bryan County of possession of intoxicating liquor, second and subsequent offense, and his punishment was fixed by the jury at a fine of $50, and imprisonment in the State Penitentiary for a period of one year and one day at hard labor.
No briefs have been filed, although the 60-day period following filing of case-made and petition in error expired April 17, 1951. The case was set for oral argument for September 18, 1951, but no one appeared.
We have read the entire record and find no error. When no brief is filed, and there is no error apparent on the face of the record, judgment of conviction will be affirmed. Arnold v. State, 71 Okla. Cr. 166, 110 P.2d 309.
The officers searched the defendant's filling station and residence under authority of a search warrant. It was stipulated that defendant had been convicted three times before for possession of intoxicating liquors. In the instant case the officers testified that as they entered defendant's place of business they observed defendant hand his wife two pints of whiskey, which she subsequently turned over to the officers. They found another half pint in the kitchen. The court by proper instructions submitted to the jury the question of whether or not defendant was keeping the liquor for sale. The issues were resolved against defendant.
The judgment is affirmed.
BRETT, P.J., and JONES, J., concur.